 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   ROGER WALKER,                                         Case No. 1:16-cv-01665-AWI-EPG (PC)
10                  Plaintiff,                             ORDER FOLLOWING TELEPHONIC
                                                           DISCOVERY AND STATUS
11         v.                                              CONFERENCE
12   TIM POOLE, et al.,                                    (ECF NO. 94)
13                  Defendants.                            ORDER DIRECTING CLERK TO SEND
                                                           PLAINTIFF A BLANK SUBPOENA (FORM
14                                                         AO 88B) AND A COPY OF FORM USM-
                                                           285
15

16          Roger Walker (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis
17   in this civil rights action filed pursuant to 42 U.S.C. § 1983.
18          On August 12, 2019, the Court held a discovery and status conference and hearing on
19   Plaintiff’s motion to compel (“Conference”). Plaintiff telephonically appeared on his own
20   behalf. Counsel Lee Roistacher telephonically appeared on behalf of Defendants. Counsel
21   Christopher Fishburn telephonically appeared on behalf of non-party Department of State
22   Hospitals.
23          For the reasons stated on the record at the Conference, IT IS ORDERED that:
24                1. Plaintiff’s motion for appointment of pro bono counsel (ECF No. 94) is denied
25                   without prejudice.
26                2. Plaintiff’s motion to compel (ECF No. 94) is denied.
27                3. Plaintiff has thirty days from the date of service of this order to complete and
28

                                                       1
 1                    return a subpoena directed at the Department of State Hospitals for records of
 2                    Ryan Wilkins.1
 3                4. The Clerk of Court is directed to send Plaintiff a blank subpoena (form AO 88B)
 4                    and a copy of form USM-285.
 5                5. The deadlines in this case are modified as follows:
 6                         a. The non-expert discovery cutoff is extended to November 8, 2019, to the
 7                             extent the discovery has to do with documents regarding Ryan Wilkins.
 8                         b. The dispositive motion filing deadline is December 18, 2019.
 9                         c. The expert disclosure deadline is June 19, 2020.
10                         d. The rebuttal expert disclosure deadline is July 17, 2020.
11                         e. Motion(s) for the attendance of confined witnesses, if any, must be filed
12                             on or before July 30, 2020. Opposition(s), if any, must be filed on or
13                             before August 31, 2020.
14                         f. If Plaintiff wishes to have the Marshals Service serve any unincarcerated
15                             witnesses who refuse to testify voluntarily, Plaintiff must submit the
16                             money orders to the Court no later than August 31, 2020. In order to
17                             ensure timely submission of the money orders, Plaintiff must notify the
18                             Court of the names and locations of his witnesses, in compliance with
19                             the instructions above, no later than July 30, 2020.
20                         g. Plaintiff’s deadline to file and serve a pretrial statement is July 30, 2020.
21                             Defendant(s) shall file and serve a pretrial statement on or before August
22                             31, 2020.
23                         h. The telephonic trial confirmation hearing is set on September 30, 2020,
24                             at 10:00 a.m., before District Judge Anthony W. Ishii.
25                         i. The trial is set on December 1, 2020, at 8:30 a.m., in Courtroom 2,
26

27           1
               Plaintiff stated on the record at the Conference that the name of the inmate who allegedly assaulted him
     is Ryan Wilkins, not Ryan Wilkerson. Following the Court’s order, Defense counsel confirmed on the record that
28   Wilkins is the correct spelling of the last name.

                                                             2
 1                         before District Judge Anthony W. Ishii.
 2              6. All other dates and deadlines remain as previously set.
 3
     IT IS SO ORDERED.
 4

 5
       Dated:     August 13, 2019                            /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
